Citation Nr: 1647441	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis, left wrist, to include as secondary to service-connected arthritis, left index finger with left index mallet deformity.

2.  Entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to October 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the Veteran testified at a Travel Board hearing at the RO in Jackson, Mississippi before the undersigned for the issue of entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity.

In the December 2013 substantive appeal for the issue of entitlement to service connection for arthritis, left wrist, secondary to service-connected arthritis, left index finger with left index mallet deformity, the Veteran requested a video conference hearing before the Board.  The Veteran's request to withdraw his hearing was received in July 2014.

In July 2011 and March 2012, the Board remanded the issue of entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity, and referred the issue of entitlement to service connection for arthritis, left wrist, to include as secondary to service-connected arthritis, left index finger with left index mallet deformity to the RO for appropriate action.  The latter issue was developed and certified to the Board in January 2014.  In September 2014, the Board remanded both issues on appeal and the case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated November 2011 to October 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the July 2011 and March 2012 remands, the Board noted that the issue of entitlement to service connection for arthritis, left wrist, to include as secondary to service-connected arthritis, left index finger with left index mallet deformity, had been raised by the record.  Specifically, in a May 2003 VA Form 21-4138, the Veteran noted deterioration of the left wrist in reference to his limited use of the left hand due to the service-connected left index finger.  At the March 2011 Board hearing for the service-connected left index finger disability, the Veteran reported the arthritis in that finger "seems to have going to [his] thumb and [his] wrist," and that he wears a brace on the left wrist.  He also reported that examiners have indicated to him that the arthritis in the wrist is associated with the left index finger trauma.  Thus, during the course of this appeal, service connection for a left wrist disability has raised for direct and secondary bases.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

In November 2012, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination report for wrist conditions.  Following the clinical evaluation, the VA examiner noted review of the claims file and concluded "it was less likely than not that the Veteran's left wrist conditions were caused by the left index finger fracture injury [which occurred during service in September 1967]; however, it was not feasible to express that with any degree of medical certainty."  This conclusion was supported by references to the Veteran's September 2008 VA x-ray results of the left wrist and the Veteran's report that he worked for years at a phone company and installing security systems which required repetitive use of his wrist.  Most recently, and pursuant to the September 2014 remand, April 2016 and May 2016 VA DBQ medical opinions were provided and addressed whether the Veteran's service-connected left index finger arthritis was caused and aggravated by the nonservice-connected left wrist disability.  

The Board notes the November 2012 VA DBQ medical opinion does not reflect any consideration of the Veteran's initial onset of arthritis in the left wrist secondary to trauma, as noted in a May 2003 VA treatment record.  Moreover, a VA examiner has not been requested to provide a medical opinion for this claimed disability on a direct basis at any time during the appeal period.  As a result, unfortunately, an additional remand is needed to obtain an additional VA medical opinion to address whether the current left wrist disability is related to the in-service left index finger injury.  When VA undertakes to provide a VA medical opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Next, in the September 2014 remand, the RO was requested, in part, to schedule the Veteran for an examination to assess the severity of his service-connected left index finger, to specifically include any neurological manifestations.  Review of the May 2016 VA DBQ examination for hand, thumb, and fingers reveals neurological findings of decreased muscle strength (4/5) in left hand grip and muscular atrophy in the left upper extremity, specifically a 3 centimeter difference in the circumference of the thenar muscle.  While no further comments were made regarding any neurological manifestations of the service-connected left index finger, the Board finds that further clarification is needed for the VA examiner to address whether the two-point discrimination test for sensation in the left index finger was within normal limits.  Id.

The RO was also requested to readjudicate the issue of entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity, to include consideration of whether the criteria for referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met.  Review of the June 2016 Supplemental Statement of the Case is silent for any of the requested consideration of 38 C.F.R. § 3.321(b)(1) for this issue on appeal.  As a result, unfortunately, an additional remand is needed to obtain an addendum to the May 2016 VA DBQ examination for hand, thumb, and fingers and for the RO to document consideration of whether a higher rating is warranted on an extra-schedular basis in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records dated from February 2015 forward.  

If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, obtain an addendum medical opinion from the May 2016 VA DBQ examiner for wrist conditions, or an appropriate clinician, for the Veteran's arthritis in the left wrist.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The VA physician must prepare an addendum opinion for the purpose of clarifying whether it is less likely as not that the Veteran's left wrist arthritis began during service or otherwise etiologically related to active service, to include as a result of the September 1967 in-service left index finger injury.  An explanation for the opinion expressed must be provided.

3.  Obtain an addendum medical opinion from the May 2016 VA DBQ examiner for thumb, hand, and finger conditions, or an appropriate clinician, for the Veteran's service-connected left index finger disability.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The VA physician must prepare an addendum opinion for the purpose of clarifying whether the two-point discrimination test for sensation in the left index finger was within normal limits.  It should also specifically be indicated whether any atrophy or neurological changes are related to the service connected finger injury.  An explanation for the opinion expressed must be provided.

4.  After the development requested has been completed, the RO should review the medical opinions to ensure that they are in complete compliance with the directions of this REMAND.  If any opinion is deficient in any manner, the RO must implement corrective procedures at once.

5.  When the development requested has been completed, the case should be readjudicated by the RO on the basis of additional evidence, to include consideration of whether the criteria for referral for assignment of a higher rating for the service-connected left index finger on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




